Citation Nr: 1452232	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  08-32 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder other than PTSD, to include depression, and if so, whether service connection is warranted.

3.  Entitlement to service connection for hypertension to include as secondary to service-connected disability.

4.  Entitlement to service connection for arthritis of the right and left knees, secondary to a back disability.

5.  Entitlement to an increased rating higher than 20 percent for spondylosis with listhesis and degenerative changes of L5-S1 and convex curvature to the right.

6.  Entitlement to an increased rating higher than 10 percent for neurological manifestation of decreased sensation of the right lower extremity.

7.  Entitlement to an increased rating higher than 50 percent for sleep apnea.

8.  Entitlement to an increased rating higher than 0 percent for a cyst on the left buttock.

9.  Entitlement to an increased rating higher than 30 percent for allergic rhinitis.

10.  Entitlement to an effective date earlier than April 9, 2010 for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

11.  Entitlement to an effective date earlier than August 24, 2011 for the award of Dependents' Educational Assistance under 38 U.S.C.A. § Chapter 35.

12.  Whether there is clear and unmistakable error in a November 1988 rating decision that denied service connection for residuals of hysterectomy.

13.  Entitlement to special monthly compensation based on loss of use of a creative organ. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from Regional Office (RO) decisions of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  In May 2009 the RO denied service connection for PTSD.  The RO denied service connection for hypertension in June 2010.  The Veteran provided sworn testimony in support of her appeal as to PTSD during a January 2011 hearing before the undersigned Veterans Law Judge.

The issue involving PTSD was previously before the Board in May 2011, when the Board denied the benefit sought.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Order, the Court granted a joint motion for partial remand filed by both parties to the case, setting aside that portion of the Board's May 2011 decision which denied service connection for PTSD and remanding that issue for further evidentiary development.  

The remainder of the May 2011 Board decision remained undisturbed.  The joint motion for partial remand specifically noted that the petition to reopen service connection for an acquired psychiatric disorder other than PTSD, to include depression, which the Board had denied in the May 2011 decision, was considered abandoned, as the Veteran had expressly stated that she did not want to appeal this issue.  The Board noted in the May 2011 decision, however, that the issue of service connection for depression, secondary to a service-connected disability (specifically spondylosis and sleep apnea) had been raised by the record and referred this matter to the RO for proper development.

In June 2012 the issues of service connection for PTSD and hypertension were considered by the Board and were remanded for VA examinations to determine whether the Veteran had a diagnosis of PTSD related to her confirmed stressor of having a hysterectomy in service, pursuant to the Court's remand, and whether her hypertension was caused or aggravated by her service-connected back disability.  Thereafter the appropriate examinations were provided in October 2012.

During the course of the remand, in a December 2012 statement, the Veteran's representative alluded to the Board's referral in its May 2011 decision of the claim for service connection for depression claimed as secondary to service-connected spondylosis and sleep apnea.  The Veteran's representative then clarified in a March 2013 statement that the issue of service connection for depression should not be considered as a separate claim, but rather as part of the Veteran's service connection claim for PTSD that was already on appeal, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The RO denied the service connection claim for depression in April 2013, finding that new and material evidence had not been received to reopen the claim.  The Veteran appealed the decision to the Board.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for depression.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

With respect to the Veteran's representative's assertions that the Board should have jurisdiction over the service connection claim for depression as part of the service connection claim for PTSD, the Board acknowledges that the Veteran has been diagnosed with multiple psychiatric disorders other than PTSD, including depression.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that the scope of a service connection claim for a mental disability is not restricted to the specific diagnosis alleged by the claimant, but includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and other information of record. 

However, the Board finds that the Clemons holding does not apply to the facts of this case, because, unlike Clemons, in this case, the Veteran's psychiatric disorders other than PTSD have already been finally adjudicated by the Board in May 2011.  As the Veteran did not appeal the Board's May 2011 denial of service connection for depression, this claim is considered abandoned.  Therefore, the Veteran would need to file a claim to reopen service connection for non-PTSD psychiatric disorder(s).  New and material evidence would be necessary to reopen service connection for mental disorders other than PTSD. 

Based on the foregoing, the Board finds that the issue of service connection for psychiatric disorders other than PTSD is not properly included in the current PTSD claim under Clemons.  However, as the Veteran has appealed a separate service connection claim for depression, the Board has jurisdiction over this matter as a separate claim.  

While these issues were pending, the RO granted an increased rating of 30 percent for allergic rhinitis assigning an effective date of March 28, 2007 in February 2012.  The Veteran filed a notice of disagreement with this decision but was never issued a statement of the case.  In April 2012, the RO denied an increased rating higher than 0 percent for a cyst on the left buttock; denied an increased rating higher than 20 percent for spondylosis with listhesis and degenerative change at L5-S1; denied an increased rating higher than 10 percent for neurological manifestation of decreased sensation of the right lower extremity; granted entitlement to a TDIU, effective April 9, 2010; and granted entitlement to Dependents' Educational Assistance, effective August 24, 2011.  The Veteran appealed this decision.  

Finally, in March 2014, the RO denied compensation for total hysterectomy finding that no revision on the basis of CUE was warranted of a November 1988 rating decision denying the claim, and denied entitlement to special monthly compensation based on loss of use of a creative organ.   The Veteran filed a notice of disagreement with these denials in March 2014 but has not been issued a statement of the case.

Additional evidence has been added to the record since the November 2012 supplemental statement of the case.  However, a remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence is either duplicative, or not relevant to the service connection claim for hypertension, which is the only issue that is being denied by the Board in the present decision.

The issue of eligibility for payment of attorney's fees from past-due benefits has been raised by the record via a statement received by the Veteran's representative in July 2014 noting that they had filed a notice of disagreement in June 2012 with an April 2012 RO decision denying entitlement to attorney's fees.  A copy of a notice of disagreement dated June 2012 with a date of receipt of July 2014 is of record.  The issue of entitlement to special monthly compensation based on aid and attendance of another person also has been raised by the record via a statement submitted from the Veteran's husband in March 2013.  These matters have not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to an increased rating for a back disability, sleep apnea, neurological impairment of the right lower extremity, residuals of cyst on the left buttock, and allergic rhinitis; service connection for bilateral knee disabilities; entitlement to an effective date earlier than April 9, 2010 for the award of a TDIU, and an earlier effective date earlier than August 24, 2011 for the award of Dependents' Educational Assistance; whether there is clear and unmistakable error in a November 1988 rating decision denying service connection for a hysterectomy; and special monthly compensation for loss of use of a creative organ are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In December 2012 the Veteran's representative submitted a written statement on the Veteran's behalf that she did not wish to appeal her service connection claim for PTSD, and, in effect, removed this issue from appellate status.

2.  The Veteran's petition to reopen service connection for an acquired psychiatric disability other than PTSD to include depression was denied by the Board in May 2011 and was not appealed to the U.S. Court of Appeals for Veterans Claims (Court).  

3.  The evidence received since the May 2011 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

4.  The competent and probative evidence of record shows that the Veteran's depression was caused by a hysterectomy performed in service.

5.  The competent and probative evidence of record shows that the Veteran's current hypertension is not caused or aggravated by her service-connected back disability, including pain associated with this disability, or by any event or injury in service; nor did the hypertension begin in service or within one year of her separation from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran on the issue of entitlement to service connection for PTSD have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The May 2011 Board decision denying the Veteran's petition to reopen service connection for an acquired psychiatric disorder other than PTSD, to include depression, is final. 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2014).

3.  Since the May 2011 Board decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

4.  The Veteran's depression was incurred in her active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

5.  The Veteran's hypertension was not incurred in or aggravated by her active military service, may not be presumed to have been; and is not proximately due to, the result of, or aggravated by a service-connected disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Issue

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Further, a substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b). 

A governing regulation provides that all withdrawal of appeals must be in writing (or on the record at a hearing). 38 C.F.R. § 20.204(b).  In particular, an appeal withdrawal should be filed with the agency of original jurisdiction (hereinafter "AOJ") until the appellant or representative filing the withdrawal receives notice that the appeal has been transferred to the Board. 38 C.F.R. § 20.204(b)(2).  

The withdrawal statement also must include the name of the veteran, applicable VA file number, and a statement that the appeal is withdrawn.  38 C.F.R. § 20.204(b)(1).

The Veteran's representative submitted a written statement in December 2012 on the Veteran's behalf indicating that the Veteran did not wish to appeal her service connection claim for PTSD, in effect, withdrawing the claim.  The Veteran has satisfied the requirements of 38 C.F.R. § 20.204(b) in withdrawing her appeal with respect to this issue on appeal. 

Because the Veteran has withdrawn her appeal as to her service connection claim for PTSD, there remain no allegations of error of fact or law for appellate consideration on this issue, and the Board does not have further jurisdiction.

II.  Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of her case, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letters dated in December 2009 and July 2011 informed the Veteran of all five elements required by 38 C.F.R. § 3.159(b), as stated above.  

Regarding the duty to assist, VA obtained the Veteran's service treatment records and copies of the Veteran's VA treatment records, private treatment records, and Social Security Administration (SSA) records.  The RO also provided the Veteran with a VA examination in October 2012.  The examination report obtained contains sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).   

The Veteran testified before the undersigned a during a Board hearing during which she presented oral argument in support of her service connection claim for PTSD, in addition to other issues that are not subject to the present appeal.  As discussed above, the service connection claim for PTSD was dismissed.  Therefore, as the Veteran did not testify as to the issue of hypertension at the hearing nor has she requested a hearing with respect to that issue, an analysis under Bryant v. Shinseki, 23 Vet. App. 488 (2010), is not warranted in this case.    

The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating her claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

III.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for mental illness was originally denied in an August 2002 rating decision on the basis that there was no evidence of diagnosis or treatment.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In March 2004 the Veteran submitted a petition to reopen a claim of service connection for depression (previously identified as a mental illness).  She underwent VA examination in April 2004, in which the examiner offered a negative opinion.

In January 2005, the RO reopened the Veteran's claim finding that new and material evidence had been received on the basis of a present diagnosis, but denied the claim on the merits.  The RO noted that the service treatment records reflected that the Veteran was referred to a mental health clinic in April 1982 for family and financial problems and that she had a present diagnosis of major depressive disorder; but that the VA examiner found that there was no supporting evidence of any significant psychological problems during active service.  It was further noted that the current diagnosis was possibly related to her perception that a hysterectomy performed in service was not necessary but that the medical evidence did not support this; and the hysterectomy was not service connected.  The Veteran did not appeal this decision.  Therefore, this rating decision is final, as well.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

The Veteran filed another petition to reopen service connection for depression in March 2007.  The RO denied this claim in June 2007 finding that new and material evidence had not been received to reopen the claim.  The Veteran appealed the RO's denial to the Board, which denied the claim in May 2011 finding that new and material evidence had not been received to reopen the claim.  The Veteran did not appeal the Board's decision.  Therefore this decision also became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

In December 2012 the Veteran's representative asserted entitlement to service connection for depression.  The Veteran was provided with an examination in April 2013 in which the examiner related the Veteran's depression to her hysterectomy in service.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence reflects a medical opinion relating the Veteran's depression to an event in military service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2013).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

IV.  Service Connection 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Certain chronic diseases, including hypertension, shall be granted service connection although not otherwise established as incurred in or aggravated by service if manifested to a compensable degree within one year after service in a period of war or following peacetime service on or after January 1, 1947, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  See 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted for a disability proximately due to or the result of a service-connected disability and where aggravation of a nonservice-connected disorder is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Further, effective October 10, 2006, 38 C.F.R. § 3.310 was amended to codify the Court's holding in Allen, which relates to secondary service connection on the basis of aggravation of a nonservice-connected disorder by a service-connected disability. See 38 C.F.R. § 3.310(b).  The amendment essentially requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

A.  Depression

The Veteran asserts that she has a psychological disability as a result of a hysterectomy that took place during her military service.  The service treatment records reflect that the Veteran had a total hysterectomy in January 1977.  The service treatment records also reflect that the Veteran was referred to a mental health clinic in April 1982 for family and financial problems.  

After service, the record shows that the Veteran has been treated for depression since approximately 2000.  A May 2008 VA group therapy record shows that the Veteran reported that she struggled to process the hysterectomy that took place in the military when she was 19 years old.  In April 2013 the Veteran underwent VA examination in which the examiner determined that it was at least as likely as not that the Veteran's depression was related to the hysterectomy that occurred in service.

An April 2004 VA examination is also of record in which the examiner found that the Veteran's depression was not related to military service.  This opinion is inadequate, however, as the rationale provided for the opinion is not clear.  Specifically the examiner found that the Veteran's depression was likely a result of the Veteran's lifestyle choices.  It was further noted that while the Veteran might have been stressed during active duty it was apparently related to personal and professional problems that often occur in young adulthood.  It was further noted that the Veteran's major depression might be related to the resentment and anger she felt at having a hysterectomy performed in service, which she felt was not justified.  The examiner commented that there was no supporting evidence that she had any significant psychological problems during active duty.  It was noted that this was not to say that they were not any there but only that the examiner could find no indication of any.

The opinion appears negative but also acknowledges that the Veteran underwent stress in military service and that she had resentment and anger and might have depression related to the hysterectomy performed in service.  As for the opinion that her depression was based on her lifestyle choices, or personal or professional problems, if she had symptoms of a psychiatric disability that initially arose during military service that were later diagnosed as a disability of depression after service, as long as the initial symptoms were not a result of the Veteran's willful misconduct, it is irrelevant what the cause of those symptoms were in service; only what matters is that the symptoms initially arose in service.

Therefore, resolving all doubt in the Veteran's favor, the competent and probative evidence of record relates the Veteran's depression to her hysterectomy in service.  

B.  Hypertension

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm, or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1), under Diseases of the Arteries and Veins.  These must be confirmed by readings taken two or more times on at least three different days. Id.

Turning now to the facts of this particular case, initially it is noted that the evidence does not show, nor does the Veteran contend, that her hypertension is related to her military service.

The Veteran's service treatment records are negative for elevated blood pressure readings and for hypertension.  Upon the report of her December 1984 discharge medical examination, her heart and vascular system were deemed to have been normal upon clinical examination.  Her blood pressure was measured as 98/70.  Post-service treatment records show normal blood pressure readings as well. A July 1985 measurement reflects blood pressure of 130/70, while a May 1988 measurement was 116/72.  The initial diagnosis of hypertension occurred in 2004. 

Thus, the medical evidence does not establish that hypertension first manifested in service, or is related to any event, disease, or injury in service; it was not diagnosed within one year of discharge from service, which would have entitled her to presumptive service connection; and none of the post-service records establish any chronicity of symptoms or treatment related to hypertension prior to 2004, approximately 19 years after the Veteran's release from service.  Thus, the record does not show that her presently diagnosed hypertension is directly related to the Veteran's military service.

The Veteran also does not contend that her hypertension is related to his service.  Rather, she asserts that her hypertension was caused by the severe pain she experiences from her service-connected low back disability.  She asserts that the pain she experiences is continuous and so severe that over time it caused her blood pressure to elevate and then turned into full-blown hypertension.  She therefore contends that service connection on a secondary basis is warranted, pursuant to 38 C.F.R. § 3.310.  Inherent to this contention is the implicit claim that her pain may have aggravated or accelerated the development of hypertension.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). 

Because the question of whether the Veteran's pain caused her hypertension is an inherently medical one, a medical opinion is required.  Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

A May 2010 VA medical opinion is inadequate for the purpose of rendering an informed decision as to the question of whether the Veteran's hypertension may have been aggravated by pain from her service-connected low back disability.  Specifically the examiner commented that back pain can result in elevated blood pressure, which is the body's response to pain, but that hypertension is not caused by pain.  

Another VA medical examination and opinion was provided in October 2012.  The examiner found that the Veteran's hypertension was less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner noted that the Veteran had some elevations of blood pressure on examinations over the years, at least back to 1999, even though she did not seem to be officially diagnosed until 2005.  The Veteran also had times when her blood pressure was close to normal through the years.  The examiner determined that there was no obvious cause of the Veteran's hypertension in the records; thus her diagnosis was essential hypertension.  The examiner noted that this was the most common form of hypertension and was of unknown etiology; and that it was felt to be most likely attributable to genetics and lifestyle factors.  Thus, the examiner did not feel that the Veteran's hypertension was due to or the result of a service-connected disability, including pain from her service-connected low back disability, nor was it aggravated by her back disability.  

The examiner commented that her back pain did not permanently aggravate her blood pressure because there were notes in her records stating that she was in significant pain (i.e., on May 13, 2002, pain scale was 8 out of 10) yet she had fairly normal blood pressure (131/74) despite being on no blood pressure medication.  The examiner acknowledged that the pain was noted to be in her head and sinuses, but this was still pain and should not impact the body (or her blood pressure) any differently than pain in her back.  The examiner also commented that the Veteran had several fairly normal blood pressure readings through her history (including at present of 126/78) despite always having back pain per her history (as she claimed presently).  The examiner noted that the Veteran was on three hypertension medications but not at the maximum dosage.  It was determined that improving lifestyle factors and increasing her medication dosages might improve her essential hypertension.  

The Veteran asserts that "other doctors" have told her that pain can cause hypertension.  She has not identified such medical providers with enough specificity to allow the VA to request further information from them, however.  No such medical opinion is reflected in the evidence currently before the Board.  She was given the opportunity to notify the RO of sufficient identifying information to allow the VA to assist her in fully-developing her claim, pursuant to the Board's remand in June 2012, but she did not respond with any additional information. 38 C.F.R. § 3.159(c)(3) .

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran's hypertension is not related to her service-connected back disability, including the pain associated with the back disability.  

The Board acknowledges that the Veteran is competent to report that she has experienced increased hypertension symptomatology after experiencing back pain.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled, or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  

It is within the Veteran's realm of personal knowledge whether she experienced increased hypertension symptomatology after experiencing back pain.  The Board does not find reason to doubt her credibility, in this regard.  However, while the Veteran is competent to state that she experienced increased hypertension symptomatology after having experienced back pain, she is not competent to determine a permanent worsening of her hypertension beyond a temporary or intermittent flare-up.    

The Veteran's opinions are insufficient to provide the requisite aggravation connection between her current hypertension and back pain, because, as a lay person, she is not competent to establish a medical relationship merely by her own assertions; such matters require medical expertise.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions); Duenas v. Principi, 18 Vet. App. 512, 520 (2004); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (holding that a layperson is generally not capable of providing opinions on matters requiring medical knowledge, such as the condition causing or aggravating the symptoms); see also Bostain v. West, 11 Vet. App. 124, 127 (1998); Stadin v. Brown, 8 Vet. App. 280, 284 (1995); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  As such, her statements regarding any cause or aggravation of hypertension are merely speculation as to a possible cause as she is not medically qualified to prove a matter requiring medical expertise, such as an opinion as to medical causation. 

The Board finds the VA examination report in October 2012 to be more probative as to addressing the issue of cause or aggravation of the hypertension due to the service-connected back disability, including the pain associated with this disability.  The examiner reviewed the claims file and examined the Veteran and found that her current hypertension was essential and that there was no causal relationship between the pain associated with her back disability and any sustained hypertension.  The examiner also found that the record did not show any aggravation of the Veteran's hypertension due to pain, as her blood pressure was recorded in the normal range during instances when she was experiencing pain. Thus, the examiner determined that the Veteran's hypertension had not been aggravated by the service-connected back disability.  As the examiner reviewed the necessary history and provided a rationale for the opinion that the current hypertension was not caused or aggravated by the service-connected back disability, including pain associated with the back disability, the Board finds that the VA examiner's opinion is both competent and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

As such, after weighing and balancing the evidence of record, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran's current hypertension had its onset during or is related to her military service; or that her hypertension was caused or aggravated by the service-connected back disability.  See 38 U.S.C.A. § 1131.  Accordingly, the Board finds that the criteria for service connection for hypertension are not met and the Veteran's claim must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).


ORDER

The appeal for service connection for PTSD is dismissed.

Entitlement to service connection for depression is granted.

Entitlement to service connection for hypertension is denied.


REMAND

Increased Ratings

The Veteran seeks increased disability ratings for her sleep apnea, lumbar spine disability, and residuals of cyst on the left buttock.  She was last evaluated for these disabilities in August 2011.  In a March 2013 statement, the Veteran's husband, who indicated that he is a nursing aid, noted that he had to help the Veteran every day due to her back disability including getting her out of bed, getting her dressed, moving her from room to room, and assisting her in the bathroom.  He also stated that she stays on the couch most of the day because it is too painful for her to stand and that she has difficulty with her walker, making her in constant need of help.  Regarding her sleep apnea, he stated that she falls asleep in public when people are speaking to her, and only sleeps about three to four hours each night, waking up every half hour.

As the record indicates a potential worsening of the Veteran's back disability (and right lower extremity neurological impairment) and sleep apnea since these disabilities were evaluated for compensation and pension purposes in August 2011, additional examination is warranted to determine the present severity of the Veteran's disabilities.

Regarding the residuals of left buttock cyst, the general examination that was provided in August 2011 did not include a comprehensive examination of the skin.  This should be remedied on remand.

TDIU

With respect to the claim for an earlier effective date for TDIU, the Veteran initially filed her claim for TDIU on May 21, 2010.  She noted on the claim that the date that she had last worked full-time was April 8, 2010.  Initially the RO denied entitlement to a TDIU in an August 2010 rating decision.  The Veteran filed another claim for a TDIU in May 2011.  In an April 2012 rating decision, a TDIU was granted effective April 9, 2010, the day after the date the Veteran indicated that she became too disabled to work full-time.  The Veteran contends, however, that she became unemployable in 2008 after she fell on her knees due to her back.  She indicates that she was only working four hours at that time and that she received worker's compensation for the other four hours.  

Presently, the Veteran's current service-connected disabilities are: (1) sleep apnea, rated 50 percent from September 11, 2009; (2) allergic rhinitis/ chronic rhinosinusitis rated 10 percent from March 2, 2004, and 30 percent from March 28, 2007; (3) spondylosis with listhesis and degenerative change at L5-S1 and convex curvature to the right rated 20 percent from March 2, 2004; (4) neurological manifestation of decreased sensation of the right lower extremity rated 10 percent from March 2, 2004; and (5) residuals of cyst left buttock rated 0 percent from May 11, 1988. 

The Veteran met the schedular criteria for a TDIU, effective September 11, 2009, as her combined disability rating, effective September 11, 2009, was 80 percent and she had at least one disability (sleep apnea) that was rated as at least 40 percent disabling or more.  See generally 38 C.F.R. §§ 4.16(a), 4.25 and 4.26 (the latter provides for calculating the bilateral factor).  Therefore, the Veteran met the schedular criteria for a TDIU as of the date she filed her formal claim on May 21, 2010.  As noted, the RO assigned an effective date of April 9, 2010 for the assignment of a TDIU.  Thus, the issue is whether the Veteran is entitled to a TDIU prior to April 9, 2010.

The earliest possible date that the Veteran can receive entitlement to a TDIU would be one year prior to the May 21, 2010 claim, i.e., May 21, 2009.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see also Harper v. Brown, 10 Vet. App. 125, 126 (1997).  However, as noted above, the Veteran did not meet the schedular criteria for a TDIU until September 11, 2009.  

Where the percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  In such cases, consideration is given to the veteran's background, including her employment and educational history.  38 C.F.R. §4.16(b) (2014).  The record suggests that the Veteran was not working full-time prior to April 9, 2010 (and even prior to September 11, 2009, the date that she met the schedular criteria for a TDIU), based on her statements and information in the SSA records.  Therefore, the Veteran might be entitled to a TDIU on an extraschedular basis.  

The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance, but rather, must refer the case for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).  

To resolve the question of when the Veteran was considered unemployable prior to April 9, 2010, the Board remands the claim for consideration of entitlement to TDIU on an extraschedular basis. 

The issue of entitlement to an effective date earlier than August 24, 2011 for the assignment of basic eligibility to Dependents Educational Assistance under 38 U.S.C.A. § Chapter 35 is considered inextricably intertwined with the issues being remanded herein. Accordingly, the Veteran's other claim must be addressed by the RO prior to the Board's consideration of the claim for an earlier effective date for Dependents Educational Assistance presently on appeal.

Service Connection

The Veteran seeks service connection for disabilities of the knees, which she contends are secondary to her service-connected back disability.  An examination and opinion was provided in March 2012, in which the examiner addressed whether the knee disabilities were caused by the service-connected back disability.  However, the opinion did not address whether the knee disabilities were aggravated by the service-connected back disability.  This must be remedied on remand.

SOCs

With respect to the increased rating claim for allergic rhinitis, whether there was clear and unmistakable error in a November 1988 rating decision denying service connection for hysterectomy, and entitlement to special monthly compensation for loss of creative organ, the Veteran filed May 2012 and March 2014 notices of disagreement with the RO's April 2012 and March 2014 denials of these decisions, respectively.  The RO has not issued a statement of the case or supplemental statement of the case which addresses these issues and the Board finds that a remand for this action is necessary. 38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.26, 19.29, 19.30; Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain relevant treatment records from the VAMC in Memphis dated since August 2012, pertaining to the skin, back, sleep apnea, and knee disabilities.

2.  Thereafter, schedule the Veteran for an appropriate VA examination of her lumbar spine.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected lumbar spine disability.

The examiner should conduct range of motion testing of the lumbar spine, specifically noting whether - upon repetitive motion of the Veteran's low back - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

Further, the examiner should identify any neurological pathology related to the service-connected lumbar spine disability, and fully describe the extent and severity of those symptoms, including a statement of which nerves are involved.  

Also, the examiner should state whether the Veteran's service-connected lumbar spine disability causes intervertebral disc syndrome, and if so, the examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Schedule the Veteran for a VA neurology examination by a physician.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify all residuals attributable to the Veteran's neuropathy of the right lower extremity.  The examiner should specifically discuss the extent, if any, of paralysis of the nerves involved.  Specifically, the degree of paralysis or incomplete paralysis caused by the neuropathy secondary to the back disability should be assessed.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for an appropriate VA examination of her residuals of cyst on the left buttock.  The claims folder should be made available to and reviewed by the examiner.  

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected residuals of cyst on the left buttock.  State whether there is any associated scarring as a result of cyst on the left buttock, and if so, describe whether there is any impairment associated with the scarring, whether the scars are adherent to underlying tissue, whether the scars are tender to palpation or unstable, and the approximate measurements of the scars. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Schedule the Veteran for an appropriate VA examination of her sleep apnea.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests, including x-rays if indicated, should be performed.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service connected sleep apnea.

Specifically the examiner should assess whether the Veteran's sleep apnea manifests in chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requires a tracheostomy.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  Return the Veteran's claims file to the examiner who performed the March 2012 VA examination and opinion addressing the Veteran's bilateral knee disabilities.  If this examiner is no longer available to complete an addendum to his opinion, the Veteran should be scheduled for a new VA examination by an orthopedist to ascertain the origins or etiology of her bilateral knee disabilities.  The claims folders are to be provided to the examiner for review in conjunction with the examination and the examination report should reflect that the examiner reviewed the claims folders.  

The examiner also should provide an opinion as to the following:

(a)  Whether it is at least as likely as not (50 percent or greater probability) that her bilateral knee disabilities were caused by her back disability, to include from any weakness in the legs due to her back disability causing her to fall.

(b)  Whether it is at least as likely as not (50 percent or greater probability) that her bilateral knee disabilities were aggravated (meaning chronically worsened) by her back disability.   If so, please state, to the extent possible, the baseline level of severity of the bilateral knee disabilities before the onset of aggravation.   

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to answer any question without a resort to speculation, then he or she should so indicate and provide a rationale for why an answer could not be provided.

7.  Thereafter, refer the claim for a TDIU to the Director of VA's C&P Service or VA's Undersecretary for Benefits, for consideration and adjudication of the question of whether the Veteran is entitled to a TDIU on an extraschedular basis during the time period from May 21, 2009 to September 10, 2009.  It should be noted that during this time period the Veteran was service connected for  allergic rhinitis/ chronic rhinosinusitis rated 10 percent from March 2, 2004, and 30 percent from March 28, 2007; spondylosis with listhesis and degenerative change at L5-S1 and convex curvature to the right rated 20 percent from March 2, 2004; neurological manifestation of decreased sensation of the right lower extremity rated 10 percent from March 2, 2004; and residuals of cyst left buttock rated 0 percent from May 11, 1988. 

8.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, it should be returned to the examiner for corrective action.

9.  The RO should issue a statement of the case to the Veteran and her representative addressing its April 2012 denial of increased rating for allergic rhinitis, and March 2014 denial of whether there was clear and unmistakable error in a November 1988 rating decision denying service connection for hysterectomy, and entitlement to special monthly compensation for loss of creative organ.  The statement of the case should include all relevant law and regulations pertaining to the claims.  The Veteran must be advised of the time limit in which she may file a substantive appeal. See 38 C.F.R. § 20.302(b) (2014).  Thereafter, if an appeal has been perfected, these issues should be returned to the Board.

10.  Finally, readjudicate the claims currently on appeal with consideration of all relevant evidence added to the record since the last November 2012 Supplemental Statement of the Case.  If any of the benefits remain denied, issue the Veteran and her representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


